UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1826


ROBERT S. REYNOLDS,
                                               Plaintiff - Appellant,

          versus


MARK WARNER, Honorable, Governor of
Commonwealth of Virginia,

                                                Defendant - Appellee,

          and

MEDICAL COLLEGE OF VIRGINIA, Auxiliary of
Virginia   Commonwealth   University    Health
System; RETREAT HOSPITAL, INCORPORATED,
                                                           Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-05-349)


Submitted:   February 23, 2006            Decided:   February 28, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert S. Reynolds, Appellant Pro Se. Stephen Michael Hall, Judith
Williams Jagdmann, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert S. Reynolds appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

deny Reynolds’ motion for an en banc hearing and affirm for the

reasons stated by the district court.   See Reynolds v. Warner, No.

CA-05-349 (E.D. Va. June 23, 2005). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -